UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                       2/26/2020


ESLAM HASSAN,

                                            Plaintiff,                  19-CV-05938 (PGG)(SN)

                          -against-                                      ORDER OF SERVICE

CORRECTION OFFICER REYNOSO, et al.,

                                            Defendants.

-----------------------------------------------------------------X

SARAH NETBURN, United States Magistrate Judge:

        To allow Plaintiff, proceeding pro se, to effect service on Defendants Frank Flores and

Ivor Bharat through the U.S. Marshals Service, the Clerk of the Court is instructed to fill out a

U.S. Marshals Service Process Receipt and Return form (“USM-285 form”) for each of these

defendants.

        The service address for defendant Flores is: Dr. Frank Flores,

                        The service address for defendant Bharat is: Ivor Bharat, PA, c/o

Gwendolyn Renee Tarver, PAGNY-Correctional Health Services, 49-04 19th Avenue, 1st Floor,

Astoria, New York 11105. The Clerk of Court is further instructed to issue a summons and

deliver to the Marshals Service all of the paperwork necessary for the Marshals Service to effect

service upon these defendants.

        It is Plaintiff’s responsibility to ensure that service is made within 90 days of the date the

summons is issued and, if necessary, to request an extension of time for service. See Meilleur v.
Strong, 682 F.3d 56, 63 (2d Cir. 2012). Plaintiff also must notify the Court in writing if his

address changes, and the Court may dismiss the action if he fails to do so.

SO ORDERED.



DATED:         New York, New York
               February 26, 2020

cc:            Eslam Hassan
               16-A-4333
               Sing Sing Correctional Facility
               354 Hunter Street
               Ossining, NY 10562




                                                 2
